Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 1 of 12 PageID #: 147



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

SUPER INTERCONNECT                       )
TECHNOLOGIES LLC,                        )
                                         )
                      Plaintiff,         )
                                         )
                 v.                      )      C.A. No. 19-169 (CFC)
                                         )
HP INC.,                                 )
                                         )
                      Defendant.         )


  DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION TO DISMISS THE
               COMPLAINT UNDER FED. R. CIV. P. 12(b)(6)


                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                          Jack B. Blumenfeld (#1014)
OF COUNSEL:                               Jennifer Ying (#5550)
                                          1201 North Market Street
Daniel J. Goettle                         P.O. Box 1347
BAKER & HOSTETLER LLP                     Wilmington, DE 19899
2929 Arch Street                          (302) 658-9200
Cira Centre, 12th Floor                   jblumenfeld@mnat.com
Philadelphia, PA 19104                    jying@mnat.com
(215) 568-3100
                                             Attorneys for Defendant HP Inc.
Cory C. Davis
Theresa M. Weisenberger
BAKER & HOSTETLER LLP
1170 Peachtree Street, Suite 2400
Atlanta, GA 30309
(404) 459-0050

Jennifer M. Kurcz
BAKER & HOSTETLER LLP
191 North Wacker Drive, Suite 3100
Chicago, IL 60606
(312) 416-6200

April 25, 2019
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 2 of 12 PageID #: 148



                                              TABLE OF CONTENTS
                                                                                                                               Page

I.     THE DIRECT-INFRINGEMENT CLAIMS SHOULD BE DISMISSED .........................1

       A.        Plaintiff alleges facts in its opposition that are not mentioned in the complaint
                 and then relies on the new facts as supposedly supporting plausibility...................1

       B.        Plaintiff mischaracterizes both the factual allegations in the complaint and the
                 bases for HP’s motion to dismiss. ............................................................................3

       C.        Plaintiff misstates the law on pleading direct infringement.....................................4

       D.        Plaintiff’s reliance on the actions of other defendants is misplaced. .......................6

II.    THE INDIRECT-INFRINGEMENT CLAIMS SHOULD BE DISMISSED .....................6

III.   CONCLUSION ....................................................................................................................7




                                                                 i
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 3 of 12 PageID #: 149



                                                  TABLE OF AUTHORITIES

Cases ..................................................................................................................................... Page(s)

Chalumeau Power Sys. LLC v. Alcatel-Lucent,
   No. 11-1175-RGA, 2012 WL 6968938 (D. Del. July 18, 2012) ...............................................6

DermaFocus LLC v. Ulthera, Inc.,
   201 F. Supp. 3d 465 (D. Del. 2016) .......................................................................................4, 5

Disc Disease Solutions Inc. v. VGH Solutions, Inc.,
   888 F.3d 1256 (Fed. Cir. 2018)..............................................................................................5, 6

Groove Digital, Inc. v. Jam City, Inc.,
   No. 1:18-cv-01331-RGA, 2019 WL 351254 (D. Del. Jan. 1, 2019) .....................................5, 6

MONEC Holding AG v. Motorola Mobility, Inc.,
  897 F. Supp. 2d 225 (D. Del. 2012) ...........................................................................................6

Stratechuk v. Bd of Educ.,
    200 F. App’x 91 (3d Cir. 2006) .................................................................................................2

Trans Video Elecs., Ltd. v. Netflix, Inc.,
   No. 12-1743-LPS, 2014 WL 900929 (D. Del. Mar. 4, 2014) ............................................2, 3, 4

Federal Rules

Fed. R. Civ. P. 8 ...............................................................................................................................6

Fed. R. Civ. P. 12(b)(6)....................................................................................................................7




                                                                        ii
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 4 of 12 PageID #: 150



I.      THE DIRECT-INFRINGEMENT CLAIMS SHOULD BE DISMISSED

        Plaintiff characterizes HP’s motion as attempting to set the pleading bar at the level of

preponderance of the evidence, rather than plausibility. Opp. Br. (D.I. 14) at 8-10. But that is

not the case. As demonstrated in HP’s opening briefing, the complaint does not clear the

plausibility bar. Br. (D.I. 10).

        Furthermore, Plaintiff attempts to use its opposition brief to bolster support for its direct-

infringement allegations in four ways. First, Plaintiff relies on factual allegations not included in

the complaint. Second, Plaintiff mischaracterizes the factual allegations that are actually present

in the complaint. Third, Plaintiff misstates and misapplies the law. And fourth, Plaintiff relies

on the irrelevant actions of other defendants.

        A.      Plaintiff alleges facts in its opposition that are not mentioned in the
                complaint and then relies on the new facts as supposedly supporting
                plausibility.

        In several instances, Plaintiff alleges facts in its opposition brief that were not included in

the complaint, without any indication that the complaint is silent as to them. For example,

Plaintiff contends in its opposition that “UFS technology, which itself complies with a technical

standard called M-PHY . . . is an embedded clock serial interface technology with ultra-high

bandwidth capabilities, specifically developed for extreme performance and low power

requirements of mobile applications.” Opp. Br. (D.I. 14) at 1. This factual allegation appears

nowhere in the complaint. Furthermore, Plaintiff cites third-party technical documentation in its

opposition brief, also without clarifying that the cited documentation is nowhere referenced in

the complaint. Id. at 1 n.1. Plaintiff then cites an “M-PHY” standard, again ignoring that

nowhere in the complaint is there any such citation. Id. at 1 n.2.

        Other new assertions in the opposition that are not present in the complaint include:




                                                  1
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 5 of 12 PageID #: 151



              “In this situation, the ‘UFS host’ is the product itself, such as the PC, including its

               processor, while the ‘UFS device’ is the internal non-volatile storage for the

               product.” Id. at 4.

              “For internal physical layer communications between the product and its internal

               storage, MIPI M-PHY type 1 is used.” Id.

              “In this case, M-PHY is used whenever an accused PC needs to communicate

               with its flash memory storage.” Id.

After making the above three statements, Plaintiff implies that each is included in the complaint.

Specifically, Plaintiff states in its opposition, “HP’s Motion does not dispute [the three above

supposed] facts and, in any event, the facts alleged in the Complaint must be accepted as true for

purposes of HP’s Motion.” Id. Although acts alleged in the complaint generally must be

accepted as true, new facts alleged in opposition to a motion to dismiss do not count. And yet

Plaintiff appears to rely on these newly identified allegations to support its position that the

complaint clears the plausibility hurdle: “The Complaint accordingly establishes that the

Accused Products incorporate a storage format that incorporates a standard (M-PHY) under

which the Accused Products meet every limitation of at least one claim of the Asserted Patents.

These facts easily meet the Twombly and Iqbal standards for pleading direct infringement.” Id.

(emphasis added). Overall, these supposed facts should all be ignored because they are not

included in the complaint and therefore do not have any bearing on evaluating the plausibility of

Plaintiff’s claims. Trans Video Elecs., Ltd. v. Netflix, Inc., No. 12-1743-LPS, 2014 WL 900929,

at *3 (D. Del. Mar. 4, 2014); Stratechuk v. Bd of Educ., 200 F. App’x 91, 94 (3d Cir. 2006).




                                                 2
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 6 of 12 PageID #: 152



       B.      Plaintiff mischaracterizes both the factual allegations in the complaint and
               the bases for HP’s motion to dismiss.

       Plaintiff also mischaracterizes the factual allegations in the complaint. For example,

Plaintiff asserts in its opposition that the complaint “further alleges facts to show why the

physical layer communications in the accused products, which follow the M-PHY standard,

practice each element of at least one claim. . . .” Opp. Br. (D.I. 14) at 1 (emphasis added). But

as demonstrated in HP’s opening brief, each count of the complaint provides an incomplete

summary and fails to address all of the claim limitations for any single claim. Br. (D.I. 10) at 12-

15. Plaintiff essentially concedes that the complaint does not address “each element of at least

one claim” when it contends in its opposition that “[d]espite HP’s argument that SIT’s Complaint

ignores claim limitations (D.I. [10] at 2), courts in this District do not require that a plaintiff must

match every claim element to the accused products to plead direct infringement.” Opp. Br. (D.I.

14) at 3. And Plaintiff’s insistence that the complaint actually addresses each element of a claim

is belied by the attention it gives to the opposite notion, i.e., that plausibility does not require

addressing each claim element of at least one claim. Opp. Br. (D.I. 14) at 10-12.

       Plaintiff also misstates facts when it alleges in its opposition that the complaint “explains

in detail how the Accused Products with UFS technology use the M-PHY protocol for physical

layer communication between the UFS host and the UFS device.” Id. at 7 (emphasis added)

(citing Compl. (D.I. 1) ¶ 16); see also id. at 12 (“SIT has explained how operating pursuant to

M-PHY results in UFS hosts and devices that contain signal transmitters that infringe the

Asserted Patents”). The complaint provides no such detailed explanation. Plaintiff’s assertion

that it does is belied by, for example, the citation to a single paragraph in the complaint, which

contains just one sentence and two undescribed diagrams pulled from a third-party document.

Id. at 7 (citing Compl. (D.I. 1) ¶¶ 16-17); see also Compl. (D.I. 1 ¶¶ 31-32, 46-47).



                                                   3
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 7 of 12 PageID #: 153



        Plaintiff also misstates the bases for HP’s motion to dismiss. Throughout the opposition,

Plaintiff contends that HP’s motion to dismiss is based on a supposed requirement that the

complaint must prove infringement rather than demonstrate plausibility. Id. at 3, 6, 9-11. But

this simply is wrong. Throughout its opening brief, HP sets forth the plausibility pleading

standard and contends that the complaint fails to meet it. Br. (D.I. 10) at 1-2, 6-7, 8-11, 15. Not

once in its brief does HP argue that a different standard is being applied. The patent-claim

language of each direct-infringement count is addressed in a single paragraph containing just

four sentences for count I, two for count II, and three for count III. Compl. (D.I. 1) at ¶¶ 17, 32,

47. The complaint never even properly identifies what industry standard is being relied upon or

where it can be found, let alone what version is supposedly applicable here. In short, the

complaint comes nowhere close to providing a plausible “explanation of how the underlying

technology in the Accused Products result in infringement of the Asserted Patents.” Cf. Opp. Br.

(D.I. 14) at 3.

        C.        Plaintiff misstates the law on pleading direct infringement.

        Plaintiff also misstates the law on which it purportedly relies. First, the opposition relies

on DermaFocus as alleged support for the notion that the complaint can satisfy plausibility for

direct infringement without addressing all claim limitations. Opp. Br. (D.I. 14) at 5-6, 10 (citing

DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465 (D. Del. 2016)). Plaintiff is wrong.

First, DermaFocus addressed a situation where an accused infringer operated in secrecy and then

argued that the complaint lacked plausible pleading as to secret portions of the accused

instrumentality. DermaFocus, 201 F. Supp. 3d at 469. That is the opposite of this case, where

infringement is purportedly alleged based entirely on a public industry standard.1 Further, while


1
 Plaintiff further seems to contend that it need not meet the plausibility threshold because the
Default Standard requires infringement contentions soon after discovery opens and that it needs


                                                 4
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 8 of 12 PageID #: 154



the DermaFocus court eschewed a mandate for “front-load[ing] the litigation process by

requiring a detailed complaint in every instance,” nowhere in its opinion did the court state that

plausibility could be satisfied with the type of vague and incomplete allegations present in

Plaintiff’s complaint.

       Plaintiff further purports to find support in Groove Digital, which actually supports

dismissal here. Opp. Br. (D.I. 14) at 11 (citing Groove Digital, Inc. v. Jam City, Inc., No. 1:18-

cv-01331-RGA, 2019 WL 351254, at *3 (D. Del. Jan. 1, 2019)). In contrast to Plaintiff’s

complaint, the Groove City complaint:

       describe[d] the overall purpose of the invention and describe[d] the elements of
       the claims, including the claimed use of push notifications to deliver browser-
       independent content to a networked device.” In the infringement count
       specifically, Plaintiff identifies the Accused Products, identifies the asserted
       claims, and explains the basis of the infringement allegation. Those allegations,
       when read with the rest of the Complaint, sufficiently describe how Defendant’s
       Accused Products allegedly infringe the claims.

Id. (emphasis added) (internal citations omitted). The allegations in Plaintiff’s complaint fall

well short of this bar, neither describing nor explaining anything.

       Finally, Disc Disease is inapposite. Opp. Br. (D.I. 14) at 3 (citing Disc Disease Solutions

Inc. v. VGH Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018)).2 Unlike this case, the

technology underlying the Disc Disease complaint was “simple.” Disc Disease, 888 F.3d at

1260. Therefore, the Federal Circuit found the complaint to be adequate because it included


“HP’s core technical documents” to prepare infringement charts. Opp. Br. (D.I. 14) at 11. But
this pivot makes no sense because the purported foundation of Plaintiff’s complaint is that HP
infringes through its alleged compliance with an industry standard; therefore, under Plaintiff’s
theory, HP’s technical documents should be superfluous in the patent-claim analysis. If Plaintiff
truly does require core technical documents to allege infringement, then all the more reason the
complaint should be dismissed because it is currently based entirely on the notion that practicing
some standard constitutes infringement no matter how the standard is implemented.
2
  Plaintiff fails to note that Disc Disease was appealed from the U.S. District Court for the
Middle District of Georgia and therefore was decided under Eleventh Circuit, not Third Circuit,
law. Disc Disease, 888 F.3d at 1259.


                                                 5
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 9 of 12 PageID #: 155



photographs of the accused braces and identification of the asserted patent claims. Id. Here,

Plaintiff does not allege either in the complaint or in its opposition to HP’s motion to dismiss that

the technology in this case is so simple that identification of the product and asserted patent

claims would give “fair notice of infringement of the asserted patents.” Id.

       D.      Plaintiff’s reliance on the actions of other defendants is misplaced.

       Plaintiff argues plausibility by noting that other defendants faced with the same

allegations have not moved to dismiss or have moved under different theories. Opp. Br. (D.I.

14) at 2, 10. But Plaintiff’s feeling of security is based on faulty logic. Plaintiff assumes that the

only reason a defendant declines to move to dismiss is because it thinks such a motion is

unsound. Plaintiff ignores the reality that declining to move may just as likely be spurred by

other reasons, including strategic and financial considerations or potential differences in the law

between the various Circuits. In any event, nothing under Rule 8, Iqbal, Twombly, or any other

law suggests that motion practice decisions by other litigants is a factor in determining the

plausibility of Plaintiff’s allegations directed at HP.

II.    THE INDIRECT-INFRINGEMENT CLAIMS SHOULD BE DISMISSED

       As stated in HP’s opening brief, because the direct-infringement allegations should be

dismissed, all of the indirect-infringement allegations likewise should be dismissed. Plaintiff

does not contend otherwise.

       Additionally, courts in this District have held that an original complaint can satisfy the

patent-knowledge requirement for pleading indirect infringement only for post-suit damages.

Groove Digital, 2019 WL 351254, at *4. This is only true, however, when the complaint also

provides sufficient notice of how the purported third-party infringers are infringing the patent.

MONEC Holding AG v. Motorola Mobility, Inc., 897 F. Supp. 2d 225, 234 (D. Del. 2012); see

Chalumeau Power Sys. LLC v. Alcatel-Lucent, No. 11-1175-RGA, 2012 WL 6968938, at *1 (D.


                                                   6
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 10 of 12 PageID #: 156



Del. July 18, 2012). And in this regard, Plaintiff’s complaint is deficient because it fails to

provide sufficient notice.

       Finally, Plaintiff contends that the complaint plausibly alleges specific intent and, in

support, quotes the following passage from its complaint:

       Upon information and belief, HPI intends to cause, and has taken affirmative
       steps to induce, infringement by these third-party manufacturers, distributors,
       importers, and/or consumers by, inter alia, creating advertisements that promote
       the infringing use of the ’593 Accused Products, creating established distribution
       channels for the ’593 Accused Products into and within the United States,
       manufacturing the ’593 Accused Products in conformity with U.S. laws and
       regulations, distributing or making available instructions or manuals for these
       products to purchasers and prospective buyers, and/or providing technical
       support, replacement parts, or services for these products to these purchasers in
       the United States. For example, HPI publishes an online user guide for the Envy
       x2 on its own website at the following web address: https://support.hp.com/sg-
       en/product/hp-envy-12-g000-x2-detachable-pc-series/17996601/manuals.

Opp. Br. (D.I. 14) at 13 (quoting Compl. (D.I. 1) at 15). But the complaint nowhere cites any

“advertisements,” “instructions,” “manuals,” “technical support,” or “services” that say anything

about the accused “UFS” functionality. The sole specific example it does provide is a webpage

at                      https://support.hp.com/sg-en/product/hp-envy-12-g000-x2-detachable-pc-

series/17996601/manuals. But this webpage lists numerous guides and documents, none of

which contains any reference to “universal flash storage” or “UFS” on any HP computer.

Plaintiff’s generic reference to a website having numerous user guides and documents does not

amount to plausible pleading of specific intent to cause third-party direct infringement.

III.   CONCLUSION

       The Court should dismiss the direct and indirect infringement claims under Rule

12(b)(6). The allegations lack minimum facts necessary to show that its claims are plausible on

their face, fail to put HP on notice of any alleged patent infringement, and are therefore

insufficient under Twombly.



                                                 7
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 11 of 12 PageID #: 157



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jennifer Ying

                                          Jack B. Blumenfeld (#1014)
                                          Jennifer Ying (#5550)
OF COUNSEL:                               1201 North Market Street
                                          P.O. Box 1347
Daniel J. Goettle                         Wilmington, DE 19899
BAKER & HOSTETLER LLP                     (302) 658-9200
2929 Arch Street                          jblumenfeld@mnat.com
Cira Centre, 12th Floor                   jying@mnat.com
Philadelphia, PA 19104
(215) 568-3100                            Attorneys for Defendant HP Inc.

Cory C. Davis
Theresa M. Weisenberger
BAKER & HOSTETLER LLP
1170 Peachtree Street, Suite 2400
Atlanta, GA 30309
(404) 459-0050

Jennifer M. Kurcz
BAKER & HOSTETLER LLP
191 North Wacker Drive, Suite 3100
Chicago, IL 60606
(312) 416-6200

April 25, 2019




                                      8
Case 1:19-cv-00169-CFC Document 15 Filed 04/25/19 Page 12 of 12 PageID #: 158



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on April 25,

2019, upon the following in the manner indicated:

Brian E. Farnan, Esquire                                                VIA ELECTRONIC MAIL
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Jeffrey R. Bragalone, Esquire                                           VIA ELECTRONIC MAIL
T. William Kennedy, Esquire
Brian P. Herrmann, Esquire
BRAGALONE CONROY PC
2200 Ross Avenue, Suite 4500W
Dallas, TX 75201
Attorneys for Plaintiff

                                                    /s/ Jennifer Ying

                                                    Jennifer Ying (#5550)
